NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    29-MAY-2020
                                                    08:22 AM




                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS
                          OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                 WILLIAM K. SMITH, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           (WAIANAE DIVISION)
                       (CASE NO. 1DCW-XX-XXXXXXX)


                      SUMMARY DISPOSITION ORDER
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, Chan, JJ.)

             Defendant-Appellant William K. Smith (Smith) appeals

from the Notice of Entry of Judgment and/or Order, filed on

January 28, 2019 (Judgment), in the District Court of the First

Circuit, Waianae Division (District Court).1/

             Smith was convicted of Harassment, in violation of

Hawaii Revised Statutes (HRS) § 711-1106(1)(a) (2014).2/



1/
       The Honorable Alvin K. Nishimura presided.
2/
       HRS § 711-1106(1)(a) states:

                   § 711-1106 Harassment. (1) A person commits the
             offense of harassment if, with intent to harass, annoy, or
             alarm any other person, that person:

                                                                  (continued...)
      NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


               Smith raises a single point of error on appeal,

contending that there was insufficient evidence to convict him

where the credible evidence established that he did not act with

the requisite intent to harass, annoy, or alarm the complaining

witness (CW).

               Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Smith's point of error as follows:
               We conclude that when the evidence adduced at trial is

considered in the strongest light for the prosecution, there was

substantial evidence to convict Smith of Harassment.                 See State

v. Matavale, 115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31

(2007).

               CW testified that Smith interrupted her conversation

with a neighbor, at CW's house, with profanity-laced comments.

After she told Smith to stop, he threw two chairs at her.                   CW

then told Smith to leave, but he instead picked up a white chair.

When CW attempted to grab the white chair, Smith would not

release it and shoved the white chair into CW's leg causing a

scratch and bleeding.           Smith thereby subjected CW to offensive

physical contact by shoving a chair into her leg causing a

scratch and bleeding.




2/
     (...continued)
                      (a)   Strikes, shoves, kicks, or otherwise touches
                            another person in an offensive manner or subjects
                            the other person to offensive physical contact[.]


                                           2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Smith points to allegedly conflicting statements made

by CW to argue that her testimony supporting Smith's requisite

intent was not credible.      However, as the Hawai#i appellate

courts have often stated:
           Verdicts based on conflicting evidence will not be set aside
           where there is substantial evidence to support the trier of
           fact's findings. We have defined substantial evidence as
           credible evidence which is of sufficient quality and
           probative value to enable a person of reasonable caution to
           support a conclusion. It is well-settled that an appellate
           court will not pass upon issues dependent upon the
           credibility of witnesses and the weight of the evidence;
           this is the province of the trier of fact.

State v. Mattiello, 90 Hawai#i 255, 259, 978 P.2d 693, 697 (1999)
(format altered).

           We conclude that, based on the testimonial and

circumstantial evidence, and reasonable inferences arising from

Smith's conduct, there was substantial evidence that Smith acted

with intent to harass, annoy, or alarm CW, when he refused to

stop his conduct, leave CW's residence, and when Smith picked up

a white chair that eventually led to him shoving the white chair

into CW.   See State v. Stocker, 90 Hawai#i 85, 92, 976 P.2d 399,

406 (1999).
           For these reasons, the District Court's January 28,

2019 Judgment is affirmed.

           DATED: Honolulu, Hawai#i, May 29, 2020.

On the briefs:                           /s/ Lisa M. Ginoza
                                         Chief Judge
Harrison L. Kiehm,
for Defendant-Appellant.                 /s/ Katherine G. Leonard
                                         Associate Judge
Donn Fudo,
Deputy Prosecuting Attorney,             /s/ Keith H. Hiraoka
City and County of Honolulu,             Associate Judge
for Plaintiff-Appellee.



                                     3